United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Kearny, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1146
Issued: December 2, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On April 13, 2011 appellant, through her attorney, filed a timely appeal from a
December 20, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying her claim for disability compensation.
Pursuant to the Federal Employees’
1
Compensation Act (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant was disabled from March 15 through September 28, 2007
causally related to her accepted employment injury.
FACTUAL HISTORY
This case has previously been before the Board. In a decision dated April 15, 2010, the
Board set aside September 5, 2008 and January 21, 2009 decisions denying appellant’s claim for
1

5 U.S.C. § 8101 et seq.

disability compensation from March 15 to September 28, 2007 due to her accepted condition of
bilateral carpal tunnel syndrome.2 It found that, although Dr. Mark A. Filippone, an attending
Board-certified physiatrist, opined that appellant was disabled due to bilateral carpal tunnel
syndrome during the relevant period it was insufficiently rationalized to establish that she was
disabled due to her accepted work injury. The Board remanded the case for further development
of the evidence. The facts and the circumstances of the case as set forth in the prior decision are
hereby incorporated by reference.
By letter dated May 7, 2010, OWCP requested that Dr. Filippone provide a rationalized
opinion regarding whether appellant was totally disabled from March 15 through September 28,
2007 due to her carpal tunnel syndrome. It further asked that he clarify whether she was
currently partially disabled as a result of her work injury.
On June 15, 2010 Dr. Filippone advised that electromyograms (EMG) and nerve
conduction studies (NCS) obtained March 23, 2009 and May 3, 2010 showed bilateral carpal
tunnel syndrome. On examination he found a bilateral positive Tinel’s sign and Phalen’s test.
Regarding the question of whether appellant was disabled from March 15 through September 28,
2007 due to carpal tunnel syndrome, Dr. Filippone stated:
“Given the history, [appellant’s] subjective complaints and objective findings as
well as the repetitive nature of [her] job for the [employing establishment], it is
well within reasonable medical probability that the carpal tunnel syndrome is a
direct result of [her] work for the [employing establishment] and was the cause of
the period of disability in question.”
Dr. Filippone asserted that appellant required work restrictions and bilateral carpal tunnel
releases.
By decision dated July 13, 2010, OWCP denied appellant’s claim for disability
compensation from March 15 to September 28, 2007. It found that Dr. Filippone’s opinion was
not rationalized and thus did not meet her burden of proof.
On July 21, 2010 appellant, through her attorney, requested an oral hearing.3 At the
hearing, held on November 5, 2010, counsel argued that the medical evidence from Dr. Filippone
established that she was disabled from March 15 to September 28, 2007.
By decision dated December 20, 2010, OWCP’s hearing representative affirmed the
July 13, 2010 decision. She determined that Dr. Filippone’s reports remained insufficient to

2

Docket No. 09-1503 (issued April 15, 2010). On December 19, 2007 appellant, then a 53-year-old distribution
clerk, filed an occupational disease claim alleging that she sustained bilateral carpal tunnel syndrome due to factors
of her federal employment. OWCP accepted her claim for bilateral carpal tunnel syndrome.
3

On September 2, 2010 appellant underwent a right carpal tunnel release. On November 23, 2010 OWCP
accepted that she sustained a recurrence of disability beginning that date.

2

show total disability due to carpal tunnel syndrome in light of his contemporaneous reports that
she was disabled during this period due to stress.4
On appeal appellant’s attorney argues that Dr. Filippone’s report establishes that
appellant was disabled from March 17 through September 28, 2007. He maintains that OWCP
should at the least have referred her for a second opinion examination.
LEGAL PRECEDENT
The term disability as used in FECA5 means the incapacity because of an employment
injury to earn the wages that the employee was receiving at the time of injury.6 Whether a
particular injury caused an employee disability for employment is a medical issue which must be
resolved by competent medical evidence.7 When the medical evidence establishes that the
residuals of an employment injury are such that, from a medical standpoint, they prevent the
employee from continuing in the employment held when injured, the employee is entitled to
compensation for any loss of wage-earning capacity resulting from such incapacity.8 The Board
will not require OWCP to pay compensation for disability in the absence of any medical
evidence directly addressing the specific dates of disability for which compensation is claimed.
To do so would essentially allow employees to self-certify their disability and entitlement to
compensation.9
Proceedings under FECA are not adversarial in nature, nor is OWCP a disinterested
arbiter. While the claimant has the responsibility to establish entitlement to compensation,
OWCP shares responsibility in the development of the evidence. It has the obligation to see that
justice is done.11 Accordingly, once OWCP undertakes to develop the medical evidence further,
it has the responsibility to do so in the proper manner.12
10

4

In reports dated March and April 2007, Dr. Filippone diagnosed an anxiety disorder, post-traumatic stress
disorder and a repetitive stress injury to the upper extremities and found that appellant was disabled from
employment.
5

5 U.S.C. § 8101 et seq.; 20 C.F.R. § 10.5(f).

6

Paul E. Thams, 56 ECAB 503 (2005).

7

Id.

8

Id.

9

William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

10

Vanessa Young, 55 ECAB 575 (2004).

11

Richard E. Simpson, 55 ECAB 490 (2004).

12

Melvin James, 55 ECAB 406 (2004); Henry G. Flores, Jr., 43 ECAB 901 (1992).

3

ANALYSIS
On prior appeal the Board found that the medical reports from Dr. Filippone supported
appellant’s contention that she was disabled from March 15 to September 28, 2007 due to her
accepted bilateral carpal tunnel syndrome but lacked sufficient rationale as to why the diagnosed
condition caused disability from employment. The Board instructed OWCP to obtain a report
that would resolve the issue.
On remand, in his June 15, 2010 report, Dr. Filippone diagnosed bilateral carpal tunnel
syndrome as supported by diagnostic studies and physical findings of positive Tinel’s signs and
Phalen’s tests bilaterally. He found that based on clinical examination, the objective studies and
the repetitive nature of appellant’s work duties, it was “well within reasonable medical
probability” that her carpal tunnel syndrome was related to her employment and caused disability
for the period March 15 to September 28, 2007.
Dr. Filippone’s opinion is again supportive of appellant’s claim and based on a firm
diagnosis and supportive by diagnostic studies and objective findings. He did not, however,
explain why her bilateral carpal tunnel syndrome prevented her from performing the duties of her
employment. Proceedings under FECA are not adversarial in nature and OWCP is not a
disinterested arbiter. While the claimant has the burden to establish entitlement to compensation,
OWCP shares responsibility to see that justice is done.13 Once OWCP undertakes to develop the
medical evidence further, it has the responsibility to do so in a manner that will resolve the
relevant issues in the case.14 As OWCP undertook development of the medical evidence, it had
an obligation to secure a report that adequately addressed the relevant issue.15 Moreover, the
Board on prior appeal instructed OWCP to determine whether appellant was disabled from
March 15 to September 28, 2007 due to her accepted carpal tunnel syndrome. As Dr. Filippone
did not provide adequate explanation for his finding that appellant was disabled from
employment during that period due to the accepted condition, OWCP has not adequately
developed the evidence pursuant to the Board’s instructions.
On remand, OWCP should obtain a rationalized opinion regarding whether appellant was
disabled from employment during the relevant period due to her employment injury. Following
this and such further development as deemed necessary, it should issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision.

13

Jimmy A. Hammons, 51 ECAB 219 (1999).

14

See supra note 12.

15

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the December 20, 2010 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: December 2, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

